Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE AGREEMENT

 

This Amended and Restated Executive Agreement (this “Agreement”) is made and
entered on April     , 2003, effective as of November 25, 2002, by and between
Steve Bacich (“Employee”) and Conceptus, Inc., a Delaware corporation (the
“Company”).

 

R E C I T A L S

 

A. Employee has been the President and Chief Executive Officer of the Company
since January 2000.

 

B. The Company intends to hire a new Chief Executiver Officer and wishes to
retain the continued services of Employee in a new capacity.

 

C. The Company believes that it is in the best interests of the Company and its
shareholders to provide Employee with certain incentives to continue his
employment with the Company, and to provide him with a severance package
commensurate with his contributions to the Company.

 

A G R E E M E N T

 

In consideration of the mutual covenants contained in this Agreement, the
parties agree as follows:

 

1. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
If Employee’s employment terminates for any reason, the Employee shall not be
entitled to any payments or benefits, other than as provided by this Agreement
or if applicable, that certain Change of Control Agreement dated as of January
3, 2000 between the Company and Employee (the “Change of Control Agreement”), as
may otherwise be available in accordance with the terms of the Company’s
established employee plans and written policies at the time of termination or as
may be determined by the Board of Directors in its sole and absolute discretion.

 

2. Continuing CEO; Chief Technology Officer; Scientific Advisory Board Services.

 

(a) CEO/CTO. Employee shall continue as CEO until such time as a new CEO shall
commence employment with the Company or such earlier time as the Board of
Directors of the Company shall so determine. Immediately thereafter, Employee
shall become the Company’s Chief Technology Officer (“CTO”) with responsibility
for the Company’s business development, technology surveillance, research &
development, clinical affairs and medical affairs functions, reporting to the
Company’s CEO. As the continuing CEO, and then as the CTO, Employee’s annual
base salary shall continue to be $240,000. As the Company’s continuing CEO,
Employee’s target bonus shall be 40% of his base salary and upon Employee’s
assumption of the CTO function, his target bonus shall continue to be 40% of his
base salary for calendar year 2003 and 30% of his base salary for calendar year
2004, in all cases as shall be determined based upon Company and Employee
performance

 

1



--------------------------------------------------------------------------------

and in accordance with the Company’s bonus policies and practices. As an
incentive to Employee to assume the CTO function, 12,500 of the shares subject
to that certain option granted to Employee on or about March 21, 2001 shall vest
immediately upon Employee’s assumption of the CTO function, with the remaining
shares subject to said option vesting in accordance with their original terms
such that the entire option will vest by December 31, 2003 assuming continued
employment.

 

(b) Director Resignation. At such time as Employee is no longer the Company’s
President and CEO, he shall resign from the Company’s Board of Directors.

 

(c) Scientific Advisory Board. If Employee should terminate as an employee of
the Company for any reason, Employee shall serve as a member of the Company’s
Scientific Advisory Board for a term of one year and for such extended time as
may be agreed. The Company shall pay Employee for such services at the rate of
$195.00 per hour and reimburse Employee for his out-of-pocket expenses incurred
in connection therewith, provided that if Employee provides any services in a
given calendar month, he shall receive a minimum fee of $1,560 for services
rendered in such month. The foregoing hourly fee (and reimbursement of
out-pocket expenses) and continued rights as provided in the stock option
agreements between Employee and the Company shall be Employee’s sole and
exclusive payment and benefit from the Company in consideration of providing his
services, and he shall be deemed an independent contractor for all purposes.

 

3. Severance Benefits. Employee shall be entitled to receive severance benefits
upon termination of employment only as set forth in this Section 3, subject to
the other terms of this Agreement, including without limitation Section 5 and
11(c):

 

(a) Voluntary Termination; Termination for Cause. If Employee’s employment
terminates by Voluntary Termination (as defined below) or is terminated by the
Company for Cause (as defined below), then Employee shall not be entitled to
receive any option acceleration benefits or payment of any severance benefits.
Employee will receive payment(s) for all salary and unpaid vacation accrued as
of the date of Employee’s termination of employment and Employee’s benefits will
be continued under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.

 

(b) Involuntary Termination. If Employee’s employment is terminated as a result
of an Involuntary Termination prior to the one-year anniversary of his
commencement as the CTO, in addition to receiving all salary and unpaid vacation
accrued as of the date of Employee’s termination of employment, Employee will be
entitled to receive the following benefits:

 

(i) Employee’s regular monthly base salary for 12 months (the “Severance
Period”)(i.e., an aggregate of $240,000) paid ratably over the Severance Period
according to the Company’s standard payroll schedule;

 

2



--------------------------------------------------------------------------------

 

(ii) a 30% target bonus paid at such time as the Company distributes annual
bonuses to employees;

 

(iii) health insurance benefits with the same coverage provided to Employee
prior to the termination (e.g. medical, dental, optical, mental health) and in
all other respects significantly comparable to those in place immediately prior
to the termination will be provided by the Company over the Severance Period
pursuant to the coverage continuation provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). Employee shall be responsible for
the timely and effective election of his COBRA continuation benefits, and the
Company shall pay the cost of that continued coverage for 12 months;

 

(iv) effective immediately upon termination, Employee shall be deemed to have
provided services to the Company for an additional 18 months for purposes of
determining vesting with respect to all option grants to the Employee then
outstanding;

 

(iv) Employee shall have a period of 180 days from and after his termination
date to exercise his outstanding stock options; and

 

(vi) outplacement services up to a maximum value of $15,000.

 

(c) Special Provision for certain Change of Control Events. If Employee’s
employment is terminated as a result of an Involuntary Termination prior to the
one-year anniversary of his commencement as the CTO and there is a Change of
Control (as defined in the Change of Control Agreement) within the 180-day
period from and after the termination date, then the Severance Period referenced
in Section 3(b)(i) and 3(b)(iii) above shall be 18 months.

 

(d) Voluntary Termination during first three months as CTO. If Employee’s
employment with the Company is terminated as a result of a Voluntary Termination
anytime during the the three-month period starting on the earlier of (i) May 1,
2003 and (ii) such date as Employee commences his role as CTO, then in addition
to receiving all salary and unpaid vacation accrued as of the date of Employee’s
termination of employment, Employee will be entitled to receive the benefits set
forth in Section 3(b) above; provided, however that (1) the bonus referenced in
Section 3(b)(ii) above shall be 40% rather than 30% and (2) Section 3(b)(v)
regarding an extended exercise period shall not apply. For purposes of clarity,
the parties agree that Section 3(c) above shall not apply to such a Voluntary
Termination. As a condition of receiving the benefits under this Section 3(d),
Employee shall not have spent any time prior to May 1, 2003 actively searching
for alternative employment.

 

3



--------------------------------------------------------------------------------

 

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company where such gross negligence
or willful misconduct has resulted or is likely to result in substantial and
material damage to the Company or its subsidiaries, (ii) repeated unexplained or
unjustified absence from the Company, (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board of Directors of the Company.

 

(b) “Involuntary Termination” shall mean (i) any termination of Employee’s
employment by the Company (other than for Cause) or (ii) the Employee’s
voluntary termination as an employee, upon 30 days prior written notice to the
Company, following (A) a diminution in the Employee’s duties or reporting
responsibilities as CTO (and excluding the changes relating to the Employee’s
transition from CEO to CTO), (B) any reduction in the Employee’s base salary
unless in connection with similar decreases of other similarly situated
employees of the Company; (C) any material diminution in Employee’s title (other
than the change from CEO to CTO), perquisites, benefits or terms and conditions
of employment; or (D) Employee’s refusal to relocate to a location more than 50
miles from the Company’s current location.

 

(c) “Voluntary Termination” shall mean any voluntary resignation from the
Company as an employee (other than any that qualifies as an Involuntary
Termination).

 

5. Limitation on Payments.

 

(a) In the event that the severance and other benefits provided for in this
Agreement to the Employee constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and,
but for this Section 5, would be subject to the excise tax imposed by Section
4999 of the Code, the Company shall reduce the aggregate amount of such payments
and benefits such that the present value thereof (as determined under the Code
and the applicable regulations) is equal to 2.99 times the Employee’s “base
amount” as defined in Section 280G(b)(3) of the Code.

 

(b) The payment of severance and other benefits provided for in this Agreement
shall be subject to all applicable income and employment tax rules and
regulations.

 

(c) The payment of severance and other benefits provided for in this Agreement
shall be subject to the contemporaneous execution by Employee of a release of
the Company and its officers, directors and stockholders substantially similar
to the release set forth in Section 6 hereof and the expiration of the
revocation period referenced therein.

 

4



--------------------------------------------------------------------------------

 

(d) If the Company changes or modifies any provisions of Section 5(a) or any
term of similar import in the employment agreements or Change of Control
agreements for any other employees of the Company while Employee is eligible for
the severance benefits described in this Agreement or in the Change of Control
Agreement, the Company shall, if the Employee so chooses, make similar changes
or modifications in the terms of Section 5(a) hereof and the Employee’s Change
of Control Agreement.

 

6. Release.

 

(a) General Release. Employee, on behalf of himself and his successors, hereby
releases and forever discharges the Company, its successors and their
associates, owners, stockholders, assigns, employees, agents, directors,
officers, partners and representatives and all persons acting by, through,
under, or in concert with them, or any of them, (collectively the “Releasees”)
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, losses, costs or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (each referred to as a “Claim”
and, collectively, the “Claims”), which he now has or may hereafter have against
the Releasees by reason of any and all acts, omissions, events or facts
occurring or existing prior to the date hereof, except as may be expressly
provided herein. The Claims released hereunder include, without limitation, any
alleged breach of any employment agreement; any alleged breach of any covenant
of good faith and fair dealing, express or implied; any alleged torts or other
alleged legal restrictions relating to the Employee’s employment and the
termination thereof; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Federal Age Discrimination in Employment
Act, the Americans With Disabilities Act, and the California Fair Employment and
Housing Act.

 

(b) Release of Unknown Claims. EMPLOYEE ACKNOWLEDGES THAT HE IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

EMPLOYEE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS HE
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

(c) Release of Age Discrimination Claims. Employee agrees and expressly
acknowledges that this Section 6 includes a waiver and release of all claims
that Employee has or may have under the Age Discrimination in Employment Act of
1967, as

 

5



--------------------------------------------------------------------------------

amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Agreement:

 

(1) That this Section 6 is written in a manner calculated to be understood by
Employee.

 

(2) The waiver and release of claims under the ADEA contained in this Section 6
do not cover rights or claims that may arise after the date set forth in the
preamble above.

 

(3) This Agreement provides for consideration in addition to anything of value
to which Employee is already entitled.

 

(4) Employee is advised to consult an attorney before signing this Agreement.

 

(5) Employee is granted 21 days after Employee is presented with this Agreement
to decide whether or not to sign this Agreement. If Employee executes this
Agreement prior to the expiration of such period, Employee does so voluntarily
and after having had the opportunity to consult with an attorney.

 

(6) Employee will have the right to revoke this Agreement under the ADEA within
7 days of the date set forth in the preamble above. If Employee elects to revoke
this Agreement, he shall deliver within the time period prescribed above to the
Company a writing stating that he is revoking this Agreement. If Employee elects
to revoke this Agreement as described in the foregoing sentence, this Agreement
shall be null and void in its entirety.

 

7. Litigation Matters. During and after his term of employment: (i) Employee
agrees not to aid in, assist in, or encourage the pursuit of, litigation against
the Company by any other person or entity, unless compelled to do so by legal
process and (ii) should the Company request Employee to assist it or testify in
any litigations, hearings, or proceedings, it will reimburse Employee for his
time and expenses incurred in doing so in accordance with the fee schedule
provided in Section 2(c), subject to the provisions of the Company’s
indemnification agreement with Employee. Notwithstanding the generality of the
foregoing, if Employee should terminate as an employee of the Company for any
reason, Employee shall provide consulting services to the Company at the
Company’s request with regard to issues concerning the dispute between the
Company and Ovion, Inc., including any litigation, arbitration, mediation or
other proceedings relating thereto and all appeals therefrom (the “Ovion
Matter”).

 

8. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

6



--------------------------------------------------------------------------------

 

9. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to the Employee shall be addressed
to the Employee at the home address which the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters.

 

10. Term. The terms of this Agreement shall terminate upon the earliest of (i)
the 12-month anniversary of Employee’s assumption of the CTO function, (ii) the
date on which Employee ceases to be employed by the Company, other than as a
result of an Involuntary Termination by the Company, or (iii) the date that all
obligations of the parties hereunder have been satisfied; provided that in any
case Employee’s obligations under Section 7 concerning the Ovion Matter shall
continue until the non-appealable conclusion of the Ovion Matter. A termination
of the terms of this Agreement pursuant to the preceding sentence shall be
effective for all purposes, except that such termination shall not affect the
payment or provision of compensation or benefits on account of a termination of
employment occurring prior to the termination of the terms of this Agreement.

 

11. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that the Employee may receive from any other source.

 

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Whole Agreement; Conflict with Change of Control Agreement. No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth or referenced in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof. This Agreement (together with the Change of Control Agreement)
supersedes any agreement of the same title or concerning similar subject matter
dated prior to the date of this Agreement, and by execution of this Agreement
both parties agree that any such predecessor agreement shall be deemed null and
void. Employee is eligible to receive benefits either under this Agreement or
the Change of Control Agreement; in the event both agreements provide for
benefits in a particular instance, the provisions of the Change of Control
Agreement shall apply and this Agreement shall immediately terminate and be of
no further force or effect.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

 

7



--------------------------------------------------------------------------------

 

(e) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

 

(f) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration in San Francisco, California, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Punitive damages shall not
be awarded.

 

(g) Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement, provided
that the Company shall reimburse Employee for his reasonable legal fees and
expenses up to a maximum of $7,500.

 

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(j) Advice of Counsel. Employee represents and warrants that he has read this
Agreement, that he has had adequate time to consider it, that he had been
advised by the Company to consult with an attorney and has been given an
opportunity to consult with an attorney prior to executing this Agreement, that
he understands the meaning and application of this Agreement and that he has
signed this Agreement knowingly, voluntarily and of his own free will with the
intent of being bound by it.

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized representative, as of the day and year
first above written.

 

CONCEPTUS, INC.

     

EMPLOYEE

By:

 

/s/    Kathryn Tunstall

--------------------------------------------------------------------------------

     

/s/    Steve Bacich

--------------------------------------------------------------------------------

Steve Bacich

Title:

 

Chairman, Board of Directors

--------------------------------------------------------------------------------

     

Date:

 

4/21/2003

--------------------------------------------------------------------------------

Date:

 

4/30/2003

--------------------------------------------------------------------------------

           

 

Signature Page to Executive Agreement